PER CURIAM:
Claimant seeks compensation in the amount of $43.45 for damage to a 1978 Datsun automobile sustained when the car struck a pothole on the northbound lane of U.S. Route 119 in Kanawha County, West Virginia, on March 11, 1982. There was rain at the time of the incident, and claimant testified he did not see the pothole because it was filled with water. He also stated that he travelled the road about twice a week, and did not remember seeing the pothole.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the State to be found liable, it must first have had either actual or constructive notice of the defect in the roadway. Since there was no proof in this case that the State had notice of the defect, the claim must be denied.
Claim disallowed.